Case 1:18-cV-10808-AT Document 1 Filed 11/19/18 Page 1 of 31

U`N§Tl§l) STA'I`E:`;S DiS'l`RIC'i` COURT
SGU"FH§ERN DlS'l`Rl,C'i" 'C)ij l\ll§W YG`R§<L

____________________________________________________ X
UNI_QUE LOTUS Gl§i_\/_{S and lile CASE
`}EMDIAM_,

Plaiotit`fs, Case No. l€§~cv-lOBOS

sszig`;:iinst~ COMPLA§N'§`

GHOLI`AN EN':E_"`_IERPRlSES l_NC.,
`E*`ARID GHOLIAN` a/l§f’s ROB
GH`OL`IAN, and A§--EARON
AKUSH,

D€foodonts.
~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~ X

Plaintil`i`:s, Uiiique I,,otus Goms and Gomdiam, by theii' attornoys_, l§azlow & Kaziow, i"or
their Complaint against defendants Gliolizm lintorprisc:s inc., l~`zii'iti Ghol§.an afl</'a Rob Goli.ar§ and
Alia:‘on Akush, allege as follows;

P'as'tics

l. Plzzi.ntii"t`, Uniqu@ llotos Goms {“`Uniquo Lotus"'), i's, and at all relevant times \>i’as, a
foreign business entity, formed and existing under the laws oi"Hong Kong, Wliicl'i lii&int‘ziins its
principal office and place ofbtzsinc:ss at Uzii€ l, SF, Guzirci'i`orcc C.ontr‘o, No. 3 Hol< Yucn Sti'eot
l%§ast, }"{tmgom, Kowloon., l~long Kong.

2. Plaiiitil`i", Gemdiam ("‘Gemcliam”), is, and at all relevant times was, a foi'eign business
ontity_. formed and existing ondor the laws Oi"l-long,' Kon.g, Whioii maintains its principal office
and place of business at Sui%e B, I¢l‘h Floor, Hody Com.moroial Buildiiig, No. 6~6A, Hm“t Avenoe,
'l`.S.T., Kowloon, Hong Kong. l

3. Upon information and belief dei"@ndzmt, G§.iolizm 'l§ntorprises loo. (""Glioliaii

Eritoi'prises"”), is, and 511 oil relevant times was, a domestic business corporation formed and

Case 1:18-cV-10808-AT Doctiment 1 Filed 11/19/18 Page 2 of 31

existing under the laws of the Statc of New Yori.\;, vvhicii maintains its principal office and place
ot`inisiness at 62' West 47“‘ Street, Suite iiiA~]S, Neiv Yorie NY i(}(}f`)o.

4. Upon information and beliei`, defendant, l~`arid Giiolian a/k!a Rob Giiolian (“'°Gh.olian),
is, and at all relevant times tvas_, an individual who maintains an actual place oi'.` business and
employment c/o Gholian .Enterprises Inc., at 62 Wcst li?“" Strect, Suit'e l=iA*l_")_, Nevv‘ Yorl<, `N""t"
30036, and is believed to reside at 6 Carriage Road, Great Neck, l\iY lit}24.

5. Upon information and belie-il defendant, Aliaron Akusl"i (“Al»:usli")n isg and at lall
relevant times Was_, an individual Wlio maintains an actual place of business and employment c/o
G'ho.iian l:£nterprises inc., at 62 West aim Street, Suite laA-l 5, New York_, NY iGUBtS, and is
believed to reside at 2076 9"* Street._ Brooklyn, NY l 1223.

dnrisdietion and Venne

6. "l`his Court has subject matter jurisdiction in this action due to the diversity o;t`the
citizenship ol"tiie ;:)arties7 pursuant to 23 U.S.C. § 1332(21)(§_), and venue is proper in this district
pursuant to 28 U.S.C. § i391(_b)(2).

Bae§~;ground }i`acts

7. Unique Lottts and Gemdiarn area and at ali relevant tii.nes \,vere, each in the business oi`
selling precious gear stones.

8. Upon infoiniation and belief Gliolian. Enterprises is, and at ali relevant times was,
among other things in the business of` importing precious gem stones from abroad and seilng
them in the U`nited States.

9. `Upon information and beliei`, Giiolian and Al<usli are, and at ali relevant times Were,

both shai.'ehoidcrs, directors, ol"iicers and/or managers oi" Giioiian i§iiterprises.

Case 1:18-cV-10808-AT Document 1 Filed 11/19/18 Page 3 of 31

10. ln 2016 and 20i?, the defendants Wliile acting in concert9 and as co~»conspirators,
executed a 'l`raudulent scheme and plan in vvhicb they initially made small purchases of gent
stories f"`roni the plaintiffs in order to establish trust and credit, then purchased or took on
consignment, gent stones having a substantially higher value, for Which. they had no intention to
pay in i?ull, using ivorthless post-dated cbeel<s, including checks from a closed account, as
security for payment tlpo-n information and beliet`, defendants intentionally executed their
scheme and plan so that they could quickly obtain money by reselling or pawning some o‘t` the
plaintit`ts” gem stones for substantially less than their prices, or by convincing the plaintiffs to
pay for the redemption ol" their merchandise t`roni third~parties. As a resu]t, each of the plaintiffs
sustained hundreds ol` thousands ot`doliars in damages

Unioue Lotus’ Transactions with the Der`endants

11. {)n or about April l4, 2016_, Gholian and Akusli visited Unique ll.otus’ ol"`li`ic.e in H`ong
Kong, upon the reference ol`a customer of Unique Lotus named l“araton Cb.ina. W hile they were
at Unioue Lotus’ oi"'l'ice, Gliolian and Akush selected three sapphires, and took them ou
consignrneut, for two days, on behalf o‘l"Ghlolian l§ntcrprises.

12. On or about April 16, 2016, Gholian and Al<.ush returned to Unique l.otus` office and
purchased the three sappliires selected on or about April 1.4, 2016 i"or $30_,030.00, on behalf of
Gholia.n Enterprises, leaving two post~dated checks, dated .lune 15, 2016 and .luly 15, 2016, in
the amount ol"$l 5,01_5.00 each5 as security for payment Gliolian signed the post.~dated checks
and Uniquc liotus’ invoice for the transaction

13. On or about .lune 27, 2016, Gholian and Akusli returned to Unique Lotus" office and

purchased two more sapphire-§§ for $3;?,,904.00, on behalf ol"Gholian l§nterprises, leaving three

Case 1:18-cV-10808-AT Document 1 Filed 11/19/18 Page 4 of 31

post~dated checks, two dated Sept'entbe.r 30, 2016, and one dated {)ctober 30, 2016, each in the
amount of 531 0,968.00, as security for payment Gholian si gned the post~datcd checks and Akush
signed Unique liotns" invoice i"`or the transaction l§et"ore they left `Unit;ne Lotns’ oij`tice, on or
about il`une 27, 20l 6, Gholian and Aio.ish told Sunil lain, the owner ot"tlniqne Lotus, that they
Woold pay i`or the sapphires purchased on A_prii 16_, 2016 within a few days’ tirne.

iii On or about june 28, 2016, Ghoiian and Aknsh returned to Uniqne lsotas’s ot`liee, and
paid Uniqne Lotns 315,015.00 in cash, taking back one of the post~dated checks issued on or
about .April 16, 2016.

i§. On or about lane 29, 201.6, Gholian and Altush returned to Unique i.ottls’ oi"iicc, and
paid Uniquc lootns another 315,01 5.00 in cash, taking back the remaining post»dated check
issued on or about April 16, 20i 6_

1.6. On or about August 15: 2016, Ghoiian and Aktish returned to Uniqu.e Lotus* office
and purchased a 16.32 carat pear~s`haped sapphire (_the "'l6.32 Carat Sapphire”) for 346,512.00 on
behalf ot`G-holian linterprises, leaving three post~dated checks dated Gctober i5, 2016,
Noveinher lS, 2016 and Decen"iher 15, 201 6, in the amount 01’315,504.00 eacli, as security l`or
payment Gholian signed the post»dated checks and Al<;nsh signed Uni.que liotus’ invoice 'i"or the
transaction

17. At the tiine of the purchase on or about Angnst l§, 2016, Ai~:ush reid Stxnil lain that
he Wonld return the 16.32 Carat Sapphire at the Septernber liona Kong, Jewellery & Gein hair
2016 (the “i~iong_§, Kong Show""), Which was scheduled to he held in liona K.ong front Septentl")er
13F 2016 through Septeinber 17, 2016, if his customer in the United States did not want it.

l~lowever., the 16.32 C.arat Sapphire Was not returned to Unique Lot.us at the Hong `Kong Show, or

Case 1:18-cV-10808-AT Document 1 Filed 11/19/18 Page 5 of 31

any time thereafter

18. in addition to the 16.32 C`laret Sapphire, G‘hoiian end Akush took four more Snp;ah.ires
and two emeralds, inn/ing a total vamc of`$i{}l _,052.(1€1, on consignment for Gholi.an Enlerpriscs
on or about Angost 15, 2016, '1"he “On "E`Fu€,t"" memorandum for tile oonsignmein, Whicn Ak.ush
signed., contained n iegend elaing that7 "‘§/We received On '1`;‘1331" from liniqoe louis Gems
Kow}oon, i~ziong Kong_.; Tiie Foilo\afing gem.S/_jeweHeiy ns mennoned below 'i`hiS/"Fiz.ese remain
the property of?x/Iessrs Uni.qo.e Lotns Gems and I/We promise to return it!ihem at first nozice.

1/ We hold myself?ourseh/es responsibie for any loss or damage 1111 the above 'i`msi is
discharged."'

19. On or about Septenibez' 1_3, 2016, Giioiian and Aknsh visited Un.ique Lotns’ booth 211
the 11ng liong Show With a third man named "‘Mike,"` at Which lime Al<;.ush told Sunil lain then
he Would return to netile with him concerning the 1632 Cara‘i. Sztpphire in a few more de}-'S.
l“Ioweve.r, Aknsh failed to do So.

2(). While they were at Uniquc lootus’ booth at the 11ng Kong Show, on or about
Se_ptember 13, 2016,, Gholion and Akush purchased additional Stones from Uniqne Loius on
behaff of;` Gho¥ian Eine:.prises. Ghoiian signed the invoice for a pair oi`pear-Shaped emereids,
totaling 15.70 carat:;, end pz‘iced at 347_,§00.(}1}, While- Akush signed the invoice for a 1252 carat
sapphire (the 12.52 Czn“at Sapphire`) priced ai 356,966.(}0. As eec‘ority for ilzese purchases,
Gholia;n and Akusi'i left three postdated checks, Signed by Ghoiinn, dated November 3(), 2016,
December 30, 2016 and flannery 30, 2917, for the emeralds, and three more post-dated checks,
signed by Gholien., dated December 15_, 2016.c ianunry 15‘1 2017 and February 15, 2017, for the

1152 Camt Sapphire_

Case 1:18-cV-10808-AT Document 1 Filed 11/19/18 Page 6 of 31

211 in addition7 Wliile they were stili at `Unione L-otns’ booth at the i‘iong l<lon§._: Sliow___ on
or about Septeniber 13z 201 6, Aknsh tookl five more stones, having a total price ot*$98,262.00,
on consignment from Uniqne 1_.otus on bensii"oi`<:ibolian iinterprises_, i"or the stated purpose ol"
Showing them to customers who Were staying in a hotei in t~iong Kong. 'i`be “t)n 'l`rnst"`
n'ieinoranduin for the consignnient, ivhicb Aknsli signed contained a iegend stating that, “`i/We
received On Fl`rnst from Uniqne Lotns Greins `Kowloon, i~tong Kong Tbe following
gems/jeweliery ns mentioned below 'i`i"iis/'i`hese remain tile property ot`i\/lessrs Unique Lotns
Geins and l/We promise to return itftliein at first notice l/We.hoid myself/ourselves responsible
t`or any loss or darnage, till the above Trnst is d.ischarged.’"" Ai<iish toid Sunil .lain that be would
settle Witli him concerning the consigned stones the next day. lziowever, Al<usb tailed to do so.

22. On or about Sept'embcr 18, 2016, Gholian paid iii 1,000.00 in cash to Unique Lotus as
n partial payment i"or the sappliii'es purchased on or about lone 27, 201 6. 'i`bat payment covered
the tirst ot`tlie post»dated checks that Gbolian and Ak'uslt had given to Unique i.otns on June 27,
2016, as Security t"or payment

23. l-lowever, after Unique Lotns deposited the Second post-dated check from the June 27,
2016 trznisnction.l in or about early October 2016, it Was informed by its banl<, on or about
October 1 1, 2016, that the check Wa.s returned unpaid due to insufficient tilnds. Unique Lotns
Was charged a fee in the amount of 553 2.29, by its bank, with respect to the dishonored citeck,

24. Foilowing the return ol"the dishonored ciieci<, Uniqne Lotus repeatedly contacted
Gliolian end Ai~:ush to request payment of the amounts doe to Un'iqne Lotns l"ron'i Giioiian
E-nterprises. As a resnit, Unique Lotus received a wire transfer in the amount of$l(),QSZ.GU trorn

Gliolian i;`nterprises, on or about October 28, 2016, and a second wire transfer in the amount of

Case 1:18-cV-10808-AT Document 1 Filed 11/19/18 Page 7 of 31

39:981.60, on or about November il, 2.016. Uniqtie Lotus did not receive any payments front
Gholian Enterprises after i\toveniber il, 2016.

25. fn or about tate .iannaiy 2017, Whi le Sunil lain was preparing to travel to the 2017
.lnternational Ge.zn & .ieweli'y Show, heid in Tncson, Ariaona, 't`roin January 2& 2012 through
hebrnar‘y 5, 201"!` (the “'l`uscon Show"), he received a series of telephone calls from Ai<;ush and
“Milte.” in those calls, Ahush. and “‘l\/lii<e” told Sunii lain that the 1252 Carat f:‘»a}:)phire5 and iive
ot` the stories that had been taken on consignment on or about Augtist 15,_ 2016 and Septernber
13, 2016 (_the "‘Fivc Consigned Stones”), had been sent to a customer in Miami, i?lorida, Whose
son had pawned them ir-Iowever, Al<ush and ““Milce" t`aiied to identify the customer to Whoni the
stories had been sent, or the pawn shop where they had been pawned.

26. According_ to /Xhush and “l\/Iil<e,” the six stories could be redeemed 't`rorn the pawn
shop for 360,000.00. Subsequently, they told Sun.il Jain that the 1252 Carat Sa_pphire Was no
ionger available to be redeemed from the pawn shop§ and that the price to redeem the Five
Consigned Stones stones was reduced to $40,000.00, which Al<ush urged Sunil lain to pay,
promising that he would reimburse tinique l”.otns t`or its payment Since the Fi\,re Consigned
Stones had a total price of $86_,648.00, Sunil lain agreed to pay $`40,0()0.00 to recover theni..

27. Akush brought the Five Consigned Stones to Unique Lotus’ booth at the '.l"us<:on
Show, where Sunil Jain inspected thein, and sealed them in a plastic bag, Which remained in
Al<nsh’s custody pending payment

28. Ai"ter the Tuscon Show, in or about liebrnary 201.’?, Sunil lain traveled to l\iew Yo.rl<
City, Where Al<ush called him, on or about liebrnai“y iG, 201?, to set up an appointment i"or the

redemption ot`the Five Consigned Stonos. Sunil llain arranged for an attorney named Da\="id K.

Case 1:18-cV-10808-AT Document 1 Filed 11/19/18 Page 8 of 31

Sbufr`man to ec.eon.ipa.ny him te the zippeintrnent. Suni`i lain end Snvid Sb.ul"'fznan were met en
4?"‘ Street, in Menba:ten’$ jewelry district, by a men who did net identify himser ”i"`be man took
them te en effice in a nearby building Wbere they Were joined by another unidentified nian.

29. The two unidentified men predtieed the Sea|ed plastic bag containing the Fi\-fe
Censigned Sl:ene:§. Suni§ }ain epened the bag end inspected the Stones te enniirn'.z their
authenticity ’I`ben be paid the men SQ0,00U.(}{) in cash from the proceeds of Unique L<)itl§;’ SeleS
at the 'i`useen Shnw and nn additional §BZG,OOG.(J(} in eden that be bed borrowed front friende.
Tbe two unidentified men refueed te Wriie n receipt 't`t)r the easb. instead they instructed Suni§
latin end Da:vid Sbui`fmen te take the etenes and leave

30. nikqu never reimbursed Unique Letus ibt the $4{},000.0() that it paid to redeem the
Five Consig,ned St<)nes.

3 i. After the .Five Censigned Stenes were redeeined, Su.nil Jain and D£wid Sbni"i`mzi.n
negotiated Witb Gbeiian and A§iush concerning the payment e'ii` Gbeiian Enterprises' debt to
Unic;_ue ]`~,etus. On er about February 16, 2017, Sunii lain end Devid Sbuffmaln met Witb
Gb.eiian, nakqu and n third man at David S`imf£"man’$ law ei:`f`i.ce, located at 16 Wes;t 46"‘ S‘£reet_,
7qu Fleer, New Yerk, NY 10036. Dnring their meeting Sunif lain and iii-hoban executed a
Written agreement, prepared by David Shui`fmen, in which Gbelien Enterprises acknowledged a
debt te Uni.que Leius in tile total amount 0§"$303,062.00, consisting c)i:`$i 9{),396.00 l"er the
Stenes Gbeiian Enterprises had purchasedz and 3112,,666.00 for the Stones then Ghelian and
Aku.sb bad taken en consignment en beba.if of Gboiian Enterprises (tbe “I"ebruai'y 16‘h
Agz‘eemen.t”)»

32. Under the Febrn.ary few Agreenient, Gh.elien Eniei‘prises premised to pay the balance

Case 1:18-cV-10808-AT Document 1 Filed 11/19/18 Page 9 of 31

due in monthly installments ol"§£l:"),l}()().()(} eachg on the tenth day o:t` each month beginning on
April l(), 2017. 'l`he payments Werc required to be made by checks payable to Dayid Shut`t`man,
Gholian therefore issued and signed thirteen post-dated checks payable to David Sbuffinan, each
in the amount ot"`$l 5_,000.(}0, dated on the tenth day ojl" each month from April ZGl 7` through
April 2{)18. rl`he checks Were all drawn on an account ot`Gholian lféfnteiprises at Cit;§.banl<;, `N.A.
(the “Citbanl< Account”). Upon l`)ayid Shui"`finan’s receipt of the new post-dated checl<s, Suni§.
jain returned the post~dated checks previously given to limiun .Lotus to Gholian.

33. Gn or about Apri.’t lG, Q(H 7, l)ayid Shul"l'"ntan deposited the first ot`the thirteen post-
dated checks drawn on the Cit`ibanl< Account__ but it was returned unpaid because payment had
been stopped by the account holden

34` ()n or about Apri§ lS, 201 7, David Shuflinau sent a letter to Gholi.an advising him
that Gbolian Enterprises Was in default ot` its obtigations under the l?ebruary low Agreemcnt as a
result of the payment ot` the check dated April l(), 2017 having been stopped l\/£i'. Shul"'l'inan’s
letter gave Gholian Enterprises ten days in Which to cure its default Howeyer, Gholian
linterprises failed to cure its de'l.`ault, and has tai led to make any further payments to Unique
lootus, or to return any oli` Unique l,otus’ merchandise

35. ”l.`he total of Unique Lotus" losses as a result of its transactions With the defendants is
$304,_2l 7.()9, which amount includes the unpaid portion ol"the price ot" the stones that Gholian
and Akush purchased on behait`ol`(}holian Enterprises on }une Zo', 2016, August l ', 2016 and
Septrnber 13, 2016, the price oftlie unretu.med stones that Gholian and Al<ush took on
consignment on behalf ot` Gltolian Enterprises on August l5,_ 2016 and September t3_, 20l6, the

cash that Uni.que l,.ot.us paid to redeem the .Five Consigncd Stones, and the fee charged by Unique

Case 1:18-cV-10808-AT Document 1 Filed 11/19/18 Page 10 of 31

Lotus" bank With respect to the check that was dishonored in Gctoher 2016,
Geindiarn’s transactions With the §}efendants

36. l.n or about early August 2016, an employee ot`Genidiani met Al<ush at the office of
the l\'ialca~Aznit fiat l:`;ast lotd., in Hong Kong. Betore they parted, Alrush expressed an interest in
doing business with tienzdiam.

37. On or about August tii, 2016, Gholian and Al<ush visited Geindiain’s office in Hong
Kong, Where they purchased a cut emeraid for 315,953.00 on behalf of Crholian linterprises__
leaving post»dated checks as security t`or payment, Which was due on or before Octo’oer 16_, 201 6.
Altush signed Geindianr’s invoice for the transaction

38. On or about Se_pteznbei' 135 2016, Ghoi.ian. and Alcush returned to Gerndiarn’s office in
l-long Kong, Wh.ere they paid the price of the emerald purchased on August 15, 2016q in cash, and
took back the post-dated checks that they had left With Gemdiain in connection With that
purchase

39 Whi.le they were at Ge;ndiarn’s oli";ce, on or about September 13_._ 2016, Gholian and
Al<ush purchased two more cut emeralds (_the “Septernher 13‘h l§§ineralds"), on behalt"ot` Gholian
linterprises, for a total of $92,6¢1~4.00, Which was to be paid Within 90 to 120 days Once again,
Ghoiian and Al;ush left post-dated checks as securéty t`or payinent, and A§<ush signed Gemdiain’s
invoice t`or the transaction

40. ()n or about December 22, 2016_, A.i<ush returned again to Gerndia!n’s office in i~long
Kong, Where he paid half the purchase price ot` the Septeniber 13‘h iimeraids, 2016, z'.e.
$46,322.00, in oash, and took back one ol` the post~dated checks that had been left With Gerndiam

in connection With that purchase

Case 1:18-cV-10808-AT Document 1 Filed 11/19/18 Page 11 of 31

41. W§_iile be was at Gemdiam’s office, on or about f}ecember 22, 203 6, Al§usii purchased
another cut emerald_. weighing 1386 carats (ti.ie “11.86 Carat Erti.erald'"’) on behalt`oii` Gholia_a
iiitterprises i`or §§23?:200.00, Wl'ticb was to bc paid whiting 60 to 90 days, and §.ei`t two post~»dated
cbecks, dated February 22, 2017 and Marcb 22, 201'?, in the amount o't`$`113,600.00 eacb, as
security for payment Ti'ic post-dated checks Were signed by Al<;ush, and draer co the Citibao§<
Account. Akusla also signed Gemdiam“s invoice fo: the traosactioo.

42. talso on or about t)ccember 22, 2(}16, Akush took two more cat emeraids, having a
total price ot` 383,030.00,_ on consignment l`or Gholian Enterprises i"roro Gemdiam. la connection
With the consigm'oeot, Ai<usli signed a Receipt & Baiirocn.t Note Wbicb states, °"Received the
above goods ti'om GEMDIAM on trust and bailment 'I`liese goods are returnable and remain the
property ot` ‘GEMD}AM’ tm§css paid for and UWe are responsible for tire ioss or damage ot"ti'rc
goods doe to any cause \x-'hatsoever.”

43. Neitber Ghoiiao nor Akuslt returned to Gemdiam’s office in liona Kong after
December 22, 2016.

44. Upoo information and beliet`, on or about iaouar_v 1.0, 201'?, Gho.lian linterprises
consigned the 11.86 Carat Emeraid to Gold 7 of`Miami 1.,1JC (“Gold T’) for a price of only
$130,000.00, just 19 days after it was purchased from Gemdiam t"or 323'?_,200.00.

45. On or about Jaouary 25_, 2017_, Akusb returned one of the cat emc-raids that he had
taken oo. consignment o_o December 22, .?,01')'5 to Gemdiam, at Aroo J`aio"s request by delivering
it to Paresh lain, the brotbei'-io~law of Gemdiam’s owner_, Aruo jain, at tbe ot`tice ot`Paresh
jain’s company, Gem Wave §nc. (“GemWave”), located at 36 W. 44‘“ Strect #1 103_, Ncw York,

NY 1.0036.

11

Case 1:18-cV-10808-AT Document 1 Filed 11/19/18 Page 12 of 31

46. I-lewever, en ez‘ ebeu$; january 3 i_, 201 7, et the Tucsen Shew, A§;usin met Wit.h Arun
.¥a§.n, and told him diet Ghelizm I%lntcrprises Weu}d purchase the other cut eme;‘zzid that he had
taken en eensigm.nent en Deeember 22, 20§.7, which weighed 5.4{) cax'at:§ (the ‘:`5.4{) Carat
Emereld”), et the price ef $48,609.{)0. 'f_`he price e.i"` the 5,4(} Ceret Bme:‘etd was tc be paid withie
90 te 150 dey$. Akush gave Mr. Amrz three pest-dated ehee§c§;, dated Aprii ], 20`17, Mey i, 2017
end lane 1, 201 'I", in the amount etY$I.G,ZOG.UO each,, as Security for payment The pest-dated
checks were Signed by Akush, and drawn 011 the Citibank Ae-ceunt,

47. Yl`c date, Ghelizm finterprises has i"aded te pay any part ei` the agreed price cfthe 540
C.arat Emera§d to Gemdiam.

48. On er about Februa;'y 6`, 2017, after the 'I.`usccn Shew, Aztm lain met Akush et
GemWe\-fe’$ ei"tice in I\/lan.hatten. Duringg; their meeting Arun latin asked Akush for the balance
ci"the amount due for the September §3‘“ Eme;'elds. Akush told Artm lain that the September
}3“‘ Emeralds had been given tc a custcmer \-'v“heee Sen had pawned them Akush did net teil
Ax'un latin the name 01" Ghelian Entet‘pri:;es° eustem.er, er the address cf the pawn Shep.
H`ewever, he did tell Af'\.m lain that Gemdiam could redeem the September 13“‘ lime.ralds for
SGB,GG0.00. At`ter Artm .¥ain refused to pay 363,()00.0{) to redeem the September 13‘h Emeralds~;:
the amount Wes reduced te .‘BSQ,()OU.OO, Which fter lain provided to Al<;ushj who eubsequently
returned the September 13"‘ Emera§ds tc Gemdiam.

49. 'i"he difference between the amount Wh.ich Gemdiam. paid tc recover the September
I_B'h Emera£ds_, i.e. $52,()00.()0, end the partial payment that Ghe§ian finterprises made for the
September 13“] }`Emeraids on Deeember 22, 2016_._ 1`. e. 346,322.(}0, is $5,678.00. Te date, Gholian

Enterpl'ises hess net compensated Gemd§em 't`er that ZOSS.

19

Case 1:18-cV-10808-AT Document 1 Filed 11/19/18 Page 13 of 31

SU, l)aring their meeting at GemWa\-'e*s ol"r“"ree on or about Febrnary 6, 201?, Arnn lain
also asked AZ-rosh about payment t`or the l 136 C.arat fitnerald. Ak,ush Warned Arun Jain not to
cash the Citibaol<; checks that he had given to Genzdiam as securithv for payment for the l 186
Carat H,merald because the funds in Gho§ian Enterprises’ aceount at Citi`oanir N.A, Were
inso§?l'icieat to cover them rakosh assured Arun }ain. that Crholian lilaterprises \vould pay it"or the
l 186 Carat l§n'rerald in a i"evv days, without disclosing to Aron lain that the 1186 Carat l%linerald
had been consigned by Gholian linterprises to Gold 7 at a lower price than G'ho.tian Enterprises
Was required to pay to Gemdiam.. Notwithstanding Akush’s assurance of payrnent, G'holian
l§nterprises failed to pay Gemdiam for the 11.86 Carat Emerald.

51. lo or about Aprii 2017_, A.kush told Aron Jain, during another conversation about
payment for the l 136 Carat l§lrnerald, that the l 1.86 Carat Emerald had been pa\vned, but could
be recovered for $160,(}00.{}0. Arnn .lain refused to pay 3160_.()00.00 to recover the 11.86 Carat
l€merald and continued to insist on payment in tull for that stone

52. Subsequentlv, during the Las Vegas Antique Wateh & feweer Sh.ow, held in Las
Veg;as5 Nevada between june 5, 201? and June 8, 2017 (the “"Las Vegas Shovv"`)_, Arun lain met
Akush and a representative or` Gold 7 at G'old ?’s booth, at Wh.i.eh time it was agreed that
Gerndiam would pay $120___00{}.00 to Gold 7 to recover the l 186 Carat .l§lrnerfarld. /»`tru.o lain
inspected the l 136 Carat lf£merald, which G'old 7’s representative had brought to Las Vegas, and
sealed it in a plastic bag that Was to remain in Gold ?’s custody until the time ofpa.ymeot'.

53. Also during the has `V`egas Show, Aran lain oomp}.ained to Al<ush about the losses
Gemdiarn had suffered as a result ot` its dealings with Gholian Enterprises. Akush responded that

he ttvo“old provide Artm lain \vith a series of 320,000.00 checks drawn on a bank in I~long Kong

,.......
!_)J

Case 1:18-cV-10808-AT Document 1 Filed 11/19/18 Page 14 of 31

iu order to pay ot`i`Ghoiiati E-nterprise*s debts to Gehidiam, so that tatum .la.ii"i vvouid not need to
\vorry about Gemdiam’s losses

54. Gii or about lime l?,, 2017 GemWave wired 312{),(}0{).(}{) to Gold 7 orr he-halt`ot`
Gomdiam at .r’§trurt .iairt’s request, and Akush came to GemWave"s office iri Manhattan with Gold
7'5 representa.tive, Who delivered the l 186 C'trat Ettterald to Atun .lairt. lrt addition, Al<ush gave
Aruit lain twelve checl<s? each in the amount ot.` $2(},{)0(}.00, which were dated the 10”‘ dev ot`
each month from luiv 2017 through june 2018_, and drawn on the account of "‘Gholiaa
iinterprises ilitiiitcd’“ at Chiua Citic Baiik international .L.imited, located iii i~'lortg Koitg (the
“Chiha Citic Checks”). iiach o't` the Chioa Citilt C-heeits Was signed by Ai<'ush_

55. Geitidiam deposited the tirst oti`ti.te China C.itil<. Checl~;s orr July l(}, 2017. i-~iowevet;
the check was 'i'eturn.ed the next da},'r because the account orr Which the Chiita CitiitL Checks were
drawn was a closed account

56. A.ruti lain attempted several times to contact Akusli after the iirst of the Chiua Citil<
C.heci<s was retu.rned, but Al~:ush failed to respond..

57. 011 or about `,Novemher l6, Zt)i 7, C}holiau iititerprises commenced a law suit against
Gold 7 in T he Circuit Court ot"Eleverith judicial Circuit, in and I"or Miami~Dadt-: County, lilorida
(the “Gho`iiaxt-Goid 7 Actiott"). lit its pleadings in the Gholiau-Gotd 7 Action, Gholiaa
i§uterprises aileged: that it consigned the l 1.86 Carat Emei'ald to Gold 7 at a price of
331 8(},00().00, that Gold 7; that “[d]ue to fluctuations itt the emerald niarket, G'old 7 Was only ahie
to sell the emerald to the original third party, for One Hundred 'l`vventy Thousa_nd doilars
(SIZ0,0U0.0G);” and that Goid 7 had not paid atty portion oi" the amount that it received for the

l 186 Cat'at. Emerald to Ghoi.ian linterprises.

iii

Case 1:18-cV-10808;AT Document 1 Filed 11/19/18 Page 15 of 31

53. liowevcr, in a motion to dismiss the Gholia:i-€,lold 7 Acti.on, tiled 00 or about
Fehruary 2, 2018` Gold 7 denied that it had ever agreed 110 the price 01“$§8€),0(}{).(}() for the l 1.86
Carat limerald, and asserted that the actual price for the l 136 Carat. l§merald Was actually only
§§ 120,(}{]€).()(}, Wliich had been paid in full 10 Gholizm linterprises.

592 Gholian `l§;iie:.‘prises has riot made any payments to Gemdiam since Dece:nher Q.ZL'.r
203 6, and has not co:‘rrperisated Gemdiam for the amount that it had to pay to redeem the l 186
Carat Ernerald from Golcl 7.

60. Gemdiam’s losses as a result ot`thc foregoing transactions with ihe deiehdants total
§§247,472.00., which amount inclzides: the 35,678.00 difference between the amount that
(}cmeliam paid to recover the September 13lia limeralds and Gholian l:;`nterprises’ partial payment
for the Septemlzer 13"‘ l§meralds; the $13_,894.()0 profit that Ge.mdiam Woul_d have realized With
respect to the September l$‘h I:".meralds it` Gholiari Enterprises had paid the agreed price of
§'592,644.00 in i`ull; the SIZ0,00{).OG that Gemdiam borrowed from GemWave to recover the
l 186 Carat I:Emerald; the $59,3 G0.0G profit that Gcmdiam Wotrid have realized with respect to
the 1186 Cara€ limeraid il"Ghoiian linterprises had paid the agreed price of 5237,200.{)0 iii r`ullj.
and the 348,600.00 price of the 5.4(} Carat l§merald.

AS ANI`} ii’{}l?. §§ FIRST CLA§M FOR RE?,LH£F
(l)y both plaintiffs against all defendants)

6l. Plaintit`f`s repeat the allegations Set forth in paragraphs l through 60, above, as though
they were full set forth herein
62. Gh.oliao and s§kush_. acting in concert with each other, and orr behalf of Ghoiian

iinterprises, expressly and impliedly represented to each of the r>lainti'fi"§j en or about the dates

Case 1:18-cV-10808-AT Document 1 Filed 11/19/18 Page 16 of 31

detailed in the preceding paragraphs ofthis Co.ni.plaint: thatl timely payment in fter Wouid he
made for the gain stories that they purchased; that the post-dated checks Which they left as
security for payment were good checks drawn on open bank accounts Which Wou§d have
sut`iicient funds and be honored on or after the their respective dates; that the gertz stones taken
orr consignment Woold be returned if riot sold; that tvarious pieces ofthe plaintiffs merchandise
had been pawned by the son ot`a c'ustonier; and that tire plaintiffs needed to pay certain amounts
to redeem their gem stories from the pawn shops

63. 'l“he foregoing representations Were false When made, and were known to the
defendants to be false at the time the-5r were made, in that, upon information and belief Gh.olian
and Airush had no present intentionT at the time the representations were made, to pay the price of
the plaintiffs merchandise in full, to fund the post-dated checks that they left as security for
payment, or to return the consigned merchandise and instead acted according to a common
scheme and pian_, in which they intentionally took advantage of the trust that they built up in their
initial dealings with the plaintiffsT in order to obtain possession of gem stones worth hundreds of
thousands of dollars_, without paying for thcrn, so that they could obtain quick cash loy seliing
them for less than their actual price and valuc, or by selling them back to the plaintith under the
pretense of helping the plaintiffs to redeem them from third parties

64. Furtherrnore, Gholian and Akush knew, and failed to disc.iosc, at the tunc that they
made their express and implied representations concerning the post-dated cliecl<s, that those
representations were false, iri tliat, upon further information and beiie'i§ the bank accounts against
which the post»d.ated checks Were drawn were either dormant accounts or closed accounts Wh_ich

did not hold sui`i'icient funds to cover payment of the checks

36

Case 1:18-cV-10808-AT Document 1 Filed 11/19/18 Page 17 of 31

o§. i\!loreover., upon further information and belief (}holian and lftl<trsh ltnew, at the time
that they made representations to the plaintiffs concerning the pertaining of the plaintit"fs’ gem
stones, by an untrained c‘ustonter’s son, that those representations Were false, in that the stories
had not actually been pawned, and did not need to be redeemed from any pawn shop

66. thn they made their various false representations to the plaintiffs Gholian and
Akush acted With the intent to defraud the plaintiffs

6'?. 'l`h.e plaintiffs justifiably relied on the defendants false representations to the
plaintifts7 dctriment, in that tire plaintiffs each transferred the possession ofgem stones worth
hundreds of thousands ofdollars into the defendantsz possession, and subsequently paid tens of
thousands of dollars to redeem their own stories

63` But for the defendants false rcprese.ntations_, plaintiffs would not have transterred
possession oi"tlteir gem stones to the defendants

69. Gholian and Altush are both individually liable to compensate the plaintiffs for the
fraud which they perpetrated in the name of Gholian Entetprises, both with respect to the actions
that they personally tool<;, and l"or each other`s actions as accomplices In addition, Gholian
linterprises is vicariously liable to the plaintiffs for that fraud

7{). As the direct result of the fraud perpetrated by the defendants2 finiun Lotus has been
damaged by the defendants iri the amount ofat least $304,2l 7.09, and Gcrndiam has been
damaged by the defendants in the amount of at least $247,4'?2.00, With the total damages suffered
by the plaintiffs being at least $551,6`39.(}9.

?l. ln addition_, since the defendants acted With malice towards the plaintiffs in executing

their fraudulent schcme, the defendants should be required to pay punitive damages to the

l'?

Case 1:18-cV-10808-AT Document 1 Filed 11/19/18 Page 18 of 31

plaintiffs in an amount determined by the Court.

AS AND §YOR a SECUN§} (,`LAE_M E?OR §¥£,E§sl§}j§?
(by both plaintiffs against Gholian and A}~:ush)

?2. Plaintit"ts repeat the allegations set forth in paragraphs l through '?l, above, as though
they Were full set forth herein

73. Upon information and beliet`,_ in or about the period from April 20 § 6 though june
ZOl ?, Gbolian and Akush conspired with each other by entering into a corrupt agreement to
engage in a scheme or plan to deprive plaintiffs ot` their gem stories and money by means of fraud
and the issuance ot'" bad checlts._ as alleged in the preceding paragraphs oi`th.is Complaint.

74. Gholian and Akush each intentionally participated in the conspiracy by performing
various overt acts in t`tu“therance ot` their conspiracy, including among other things, the making
ot` false promises ot`payinent_._ the signing ot`invoiees and consignment memoranda the issuance
ol`numerous Worthiess post»dated checks and convincing the plaintiffs to redeem the piainti'l"l"'s
own gem stones from the third-parties into Whose possession they had reportedly been delivered
by the defendants

75. As the direct result oli` this civil coiispiracy, Unique li.otus has been damaged by the
Gholian and Akush in the amount ot`at least $3()4,.?..1 7'.(]95 and Gerndia:n has been damaged by
Gholian and Akusb in the amount ot` at least $247:472.0(), with the total damages suffered by the
plaintiffs being at least $551,689.{)9.

76. la additioo, since the defendants acted Witli malice in conspiring against the plaintit`ts,
and taking actions in furtherance of their conspiracy the defendants should be required to pay

punitive damages to the plaintiffs in an amount determined by the Court.

Case 1:18-cV-10808-AT Document 1 Filed 11/19/18 Page 19 of 31

lab AN`B §F{}R At 'E`HIR§B C§Ja§h/E l"-`GR RHLI§E§?
(`by Unique Lotus against Gholian iri,nterprises)

77. Pi.aintit"ti`s repeat the allegations set forth in paragraphs i through 76,l above, as though
they were full set forth herein

78. in the period from rapril 2016 through September 201 ti, Unique Lotus and Crh.ol.ian
linterprises entered into a series of agreements (the “Unique i,otus Agreeinents”’) pursuant to
Which Gholian i§oterprises either purchased gem stones from Unique l.iotus at agreed prices, or
took gem stones having agreed prices on consignment, with the responsibility to return the
consigned gem stones to Unique Lotus in the event that they ivere not so§d to third parties and to
compensate liniun l._.otus it` the consigned gem stones Were sold, lost or damaged

?9. 'l`b.e Unique l,ot‘us Agreements constituted binding contracts between Unique l.,otus
and (iholian linterprises.

80. Unique l_,otus performed its obligations under the Unique lsotus Agree;nents by
transferring the purchased and consigned gem stones into the possession, custody and controi of
Gholian lfinterprises.

Sl. Gholian Entcrprises failed to perform its obiigations under the `Un.ique liotu.s
Agreements, in that it l`aiied to pay Unique l_,otus in full for the purchased gent stones, failed to
honor the post-dated checks that were given to linique lsotus as security for payment, failed to
return the consigned gem stones to Unique l.iotus, failed to pay U`nique lsotus for the consigned
gem stones that it failed to return, and lfailed to reimburse Unique lsotus for the money that
l\lnique Lotus paid to redeem some ol"the consigned gem stoncs, all despite due demand

82. Unique l,otus has therefore been damaged by Crhoiian Enteiprises’ breach of the

l9

Case 1:18-cV-10808-AT Document 1 Filed 11/19/18 Page 20 of 31

Unit§ue ii..otus Agrecrnents in the amount of at least 3304,21 '7.09.

AS AND FUR rs F@UR'§`H_ CLA§M E*`UR REMEF
(by tlnioue .Lotus against Gholian Enterprises)

83, Plaintifl"s repeat the allegations set forth in paragraphs l through 82, above as though
they were l`ull set forth hcrein.

Sd. in the period front Aprii 2016 through Septernber ?.Glo5 U;oiqoe liotus sold gertz
stones to G'holian iinterprises at agreed priees, and consigned other gent stones, having agreed
priccs, to Gl"iolian lintcrprises With the understanding that Gholian iinterprises Wotild pay for any
ol`the consigned gem stories that it did not return to Unic;ne L-otus.

85. Unique Lotns delivered the gem stones Which it sold or consigned to Gholian
linterprises into the possesion, custody or control ot`Gliolian lintcrprises_

36. Gholian Enterprises accepted the delivery ol"` the gem stones that it purchased and took
on consignment from Uniqnc liotus, and never revoked its acceptance thereof4

871 Ghoiian Enteiprises lailed to pay in full for the gem stones that it purchased front
Unique Lotus as payment therefor became due5 and failed to pay Uniqne Lotus i"or the consigned
gem stones that it also purchased from Unique Lotus by faiiing to return them to Unique- Lotus,
despite due demand

SS. Unique liotus is therefore entitled to recover, under Sections 2-»'7(}9 and 2-'?`10 ot` the
New Yorl§ Unil"onn Connnerical Code, the unpaid portion ot`ttie agreed price ot`the sold and
consigned gem stones Whieh Ghoiian l§lnterprises accepted, together With Unique l;otos’

incidentai dantag;t»':sj in the amount oi`at least 3304,2l'7.09.

20

Case 1:18-cV-10808-AT Document 1 Filed 11/19/18 Page 21 of 31

AS ANH= `EF@R A §Fll?”i"i?§ CLA.l'l*t/§ E<`UR EK§E,EJH~§E<`
{'oy Uni.qt:e l.otus against Giiolian §;”:§nterprises)

89 Piainti‘r`ts repeat the allegations set forth in paragraphs l through 88, above, as though
they Were full set forth herein

9(}. .ln the period from April 2{)§6 through September 2016g llnique Lotus provided
€}holian linter;)rises with gertz stones With the mutual understanding that Giioiian li`,nterprises
Wotrid compensate Unique Lotos for the fair and reasonable value of any ol"tlte gent stones that
{}liolian linteq)rises failed to return to Unique Lotus Witltin a reasonable period oftirne.

9l. Giioiian Enterprises failed to return all ot`tlie gem stones provided by liniqtte lsotus,
and also l"ailed to pay Unique l,otus the fair and reasonable value ol:` the gem stories that it did not
ret:urn_, despite due demand

92. Unique lsotus conferred a further benth on Gltolian i§nterprises by paying
$403000,0{} to redeem some ol"the gem stones front a third party

93. lt Would be against equity and good conscience to allow Glzolian lin.terprises to retain
the benefit ol`the gem stones provided by Uniqtie Lotus Wlneh Gholian linterprises failed to
return or pay t`or, or the benefit ol"the payment made by Uniqne liotus to redeem the gene stones
that Gbolian Enterprises transferred into the possession ol` the third party

94. rll`herel"ore, under the doctrine ofun”just enrielnnent, Gholian linterprises should be
held liable to Uniqae Lotus in the amount of at at least $3 04,2 17.09.

AS A.NB FOR A SI_XTH CLAEM F()R RELE.EF
(by U.nique loomis against Gholian Enterprises)

95. Plaintil"ls repeat the allegations set forth in paragraphs l through 94, abovec as though

they Were tall set forth herein

Case 1:18-cV-10808-AT Document 1 Filed 11/19/18 Page 22 of 31

96. ’i"iie liebruary l(i‘l‘ Agreernent constituted a binding contract between Unique Lott;s
and Gholian i§nterprises.

97. `l_lnique t_..otus performed its obligations under the i?ebruary tom Agreeinent by
retraining t"rom. taking action against Gho§ian Enterprises pending payment oil Gbolian
Enterprises’ debt to Unique §__,otus pursuant to the terms ot`tlie february tom Agreernent.

98 Gliolian l~_i,nterprises breached the l"`ebruary l{i‘h Agreerneru by failing to make any ot`
the payments winch the i*`ebruary 16"‘ agreement required it to nia]\;e, and by failing to cure its
del"auit after due notice and demand

99. Unique liotus has been damaged by Gboiian lintcrprist-?sq breach o't`the .Februa:y tom
iagreement in the amount ot`at least $3()3,062.00.

AS AND FOR A SEVENTH CLAIM_ F€}R RELIEF
(by Uniq_ue liotus against Crholian iinterprises)

l(){). Piaintit`t`s repeat the allegations set forth in paragraphs `l through 99, above, as
though they Were tuli set forth berein.

i.Ol. 'l`he liebruarj,-' .16"‘ Agreentent constituted tire statement of an account by Unit;uc
l;otus ot` the debt owed to Unique liotus by Ghoiian .Enterprises.

lOZ. (ibolian l-Enterprises expressly agreed and consented to tl'ie correctness oli`tl'te account
stated by Unique l;otus by executing tile liebruary 16th Agreement.

103. Gholian lintcrprises has not paid anylt portion of the account stated by Unique Lotus
despite due demand

104. Unique lsotus has thereby been damaged by Gbolian linterprises in the amount ot` at

least 333()3,062.00.

Case 1:18-cV-10808-AT Document 1 Filed 11/19/18 Page 23 of 31

AS A_N`§} EFUR la EE§HTH tILAIPs/§ ii`€`}§_»t RELUEF
{b}f Unique l.,otos against Ali;ush`)

§G§_ Piaintift’s repeat the allegations set forth in paragraphs l through 104, above, as
though they Were full set forth herein

106 fan or about Angust li 2016 and Septen'tber il 2016, Altush signed On rl`rust
memoranda pursuant to Wbic.h Akusii undertook personal responsibility for the gertz stones_._
having a total agreed price of 3 f 993 l »'l.t}t`), that Unique i_~,otus consigned to Gholian Enterprises,
and agreed to compensate Unique I_.otus for any loss or damage thereto

EG'F. Ofthe gem stones that Unique l_rotns consigned to (Eholian iinterprises in connection
with the execution oftbe Gn 'l"rust memoranda of Atigust l5, 2016 and Sept'ernber l3, 2016g gent
stories having a total agreed price o'f$l 12,666.00 have never been returned, paid l"or, or
otherwise accounted tier by Gbolian Entcrprises or Akush, despite due demand

lGS. Unique liotus has therefore been damaged by Al<ush.js breach of his obligations
under the Gn 'l`rust memoranda in the amount ol`at least fl>`i 12,666.0(1

AS AND FOR A N§N`”ft{ CLAIM FOR REL}EF
(by Unique Lotus against Ai<usb)

109. Plainti'fi`s repeat the allegations set forth in paragraphs l through 108, above, as
though they Wcre full set forth herein

ilO. fn or about late .lanoary 2016 and eariy I""cbruary 2016, Akush advised Sunil lain that
the li`ive Consigned Stones otero in the possession ofa pawn shop, but could be redeemed and
recovered by Uniqtte l.otus in exchange for a payment in the amount of 340,0{)0.0().

l l l. Al<;osh promised Sunii .lain that lie would personally reimburse Uniqtte Lotus for the

$4(),000.00 payment if Unique hours paid to redeem the Five Consigned Stones.

Case 1:18-cV-10808-AT Document 1 Filed 11/19/18 Page 24 of 31

l l.2. Snn§l Jain and Unique llottlsjustitiably relied on Akush’s oroz:nise to reimburse
Unique lj..otus for its payment to redeem the `l?ive Consigned Stones.

l ‘i3. Unique Lotus paid $40,000.{)0 to redeem the Five Consigned Stones, hut Would not
have done so were it not for Aknsh’s promise to reimburse it i"or that payi.nent_

l 14 Al;ush failed to reimburse Unique Lotus for the money which it paid to redeerri_ the
li~`ive Consigned Stones, despite due demand

l l 5. Akush should therefore be held liable to Unique Lotu.s under the doctrine oil"
promissory estoppel in the amount of at least 3340,000.00_

AS AND §<`GR A TRNTI"} CLA§.M FGR REBURF
(hy Gerndiam against Gholian linteiprises)

l 16. P§aintift`s repeat the allegations set forth in paragraphs l through l 15, abo\fe, as
though they were full set t`ort§”.t herein.

ll?. ln the period from August 2016 through january 203 7, G'erndiam and Ghollan
Enterprises entered into a series of agreements (the “Gemdiatn Agreerneots”) pursuant to Whieh
Gholian En.terprises purchased gem stones from Gemdiam at agreed prices

l lS. The Gerndia.nt Agreeinents constituted binding eontraets between Gerndiatn and
Gholian l;'€nterprises.

l l9. Gemdianr performed its obligations under the Gen"zdiam Agreements by transferring
the purchased gem stones into the possession, custody and control o'l`Gholian Enterprises.

IZO. Gholian l§nterprises failed to perform its obligations under the Gemdiarn
Agreements, in that it failed to pay Gemdiam in full for the purchased gem stones, lfailed to honor

the post~dated checks that it gave Gerndiam as security for payment, and failed to reimburse

Case 1:18-cV-10808-AT Document 1 Filed 11/19/18 Page 25 of 31

Gemdiara t`or the $iBG,€)GO.t)() that (`}enidiam paid to redeem the l 186 Carat lilnerald from Gold
7’, all despite due demand

lZ`i. Gemdiam has thereto-re been damaged by Gholian Eitterprises" breach oi”the
Gemdiarn tagreements in the amount oi`at least $2¢7,472,00.

iaS ANB F€')R ga _EHLVENTH CLAZM F{)R RE§",-E_i§§`
(hy Getndiam against Ghoiian E-nteiprises)

i22. l*laintiliis repeat the allegations set forth in paragraphs l through iQ l, ahoye, as
though they Were toll set ;t`orth hereinl

123. la the period from /-\_ugust 2016 through Janttary 20] 7', Gemdiam sold gem stories to
Gholian iinterprises at agreed prices

124. Gerndiani delivered the gem stories which it soid to Ghoiia.ri Enterprises into the
possession, custody or control oi"Ghoiian Enterprises.

125. G-hoiian linterprises accepted the delivery ot`the gem stones that it purchased from
Gerndiani, and never revoked its acceptance thereof

126. Gholian iiiiterprises failed to pay in fail t`or the gem stones that it purchased from
Genidiam as payment therefor became due, despite due demand

lZZ'/". Gemdiain is therefore entitled to recoy'er, under Sections 2-7()9 and 2~7`! 0 ol" the
New York Uniform Cornmeriea§ Code, the unpaid portion ot` the agreed price ot the gem stories
Which Gh.olian i{§nterprises aecepted, together 1a’ith Geindiam"s incidental damages in the amount
ot` at feast $247,472.00.

AS AND §+"OR A '§`WELFTH CLA§`M F()R RELIE§F
(by Gerndian'i against Gholian Entcrprises)

128. Plaintiffs repeat the allegations set forth in paragraphs 1 through 1_2'7, ahoye, as

l\.)
Lh

Case 1:18-cV-10808-AT Document 1 Filed 11/19/18 Page 26 of 31

though they Were hill set forth hereih.

129. lri the period from Aiigast 2016 through .lariaary 20§ 7, Ge.rhdiam provided Gholiao
Eitterprises With gem stories With the mutual understanding that Ghoiiart tioterprises Wotzld
compensate G'emdiam for the fair and reasonable Vaitie of any ot` the gem stories that Gholian_
Enterprises failed to return Within a reasonable period ot`time.

13(}. Gholiah Ertterprises failed to return ali ol`the gem stories provided by Ge'mdiatri, and
also failed to pay tierntiiaaii the fair and reasonabi.e value ot` the gem stories that it did not retorri,
despite doe demand

131 . Gemdiam conferred a further benefit on Ciholiari li-lnterprises by paying §BlZG,l}O0.00
to redeem the l l.86 Carat Emerald from Gold 7.

l32. lt would be against equity and good conscience to allow Gholian Ehterprises' to
retain the benefit ot`the gertz stories provided by Gemdiam Which Gholiah Eaterpri.ses failed to
return or pay t`or, or the benefit oi` the payment made by Gerhdiam to redeem the l 1.86 Carat
Emerald from Gold 7`.

l33. Tlterei."ore, under the doctrine of unjust ehrichment, Gholiari §§rtterprises shotde be
held liable to Gemdiam ih the aiiiourtt ot` at least $?.4?,4?2.00.

AS ANB FOR at TH_IRTEENTH CLAil‘t/i I?DR RE§JHEF
(by Gemdiam against Gholian Eoterprises)

134. l>laintit`t`s repeat the allegations set forth iii paragraphs l through 133, abo\fe, as
though they Were full set forth herein
l35. Gemdiam issued invoices to Gholian Ettterprises ;t"or the gem stories Wiiich G'emdiam

sold to Gholian iEriterprises.

26

Case 1:18-cV-10808-AT Document 1 Filed 11/19/18 Page 27 of 31

136. Gholien P:`,ntet;..trisee i'eeeived Gemdiam’e i.n‘voiees_._ and retained them without
eomm.unieeting any timely objections to their content

i37. Ghoiizm i£ntez‘ptises thereby acquiesced in, end consented to___ the correctness ot"` the
account stated by Gemdia.m with respect to the gem etones that Ghol§an l§interprises purchased
from Gemdiam.

l33. Gholizm iitzt.etprises has not paid any portion of the account etated by Gemd§am
despite doe demand

i39. Gemdiam l,iotus has thereby been damaged by G§iolitm linterp:'ises in the amount of
at least 5$247,472.0(}.

AS ANI} Y`UR A F{}URTEENTH CLAI`M FOR REL§EF
(`by Gemdiam against Al.<;usb`)

140. Plointit`fs repeat the ellegation$ 3e1 forth in paragraphs; l through 139, abo\-’e, tie
though they Were full set forth herein

idl. Oo or about Decembet 22, Al<ush signed a Reeeipt & Bailment N`ote pursuant to
Which Akush undertook personai responsibility for certain gem Stones, including the 5.40 Carat
li`.mci'ald, that Gemdiam consigned to Gho!ian Enterprises, and agreed to compensate Gemdiom
i"or any loss or damage thereto

142. 'i"he 540 Caz'at Emei'ald consigned by Gemdiam to Gholian Entetptises, Which had
the agreed price 01°$48,600.0(}, bag never been returned paid t`or, or otherwise accounted toy by
Gholiam Ers.tet'prises or A§<ttssh to Gemdiam, despite doe demand

143. Gemdiam has therefore been damaged by Al<ush’e breach ot`his obligations under

the Reccipt & Bailment Note in the amount of at least $48,6()0.00.

Case 1:18-cV-10808-AT Document 1 Filed 11/19/18 Page 28 of 31

AS. iiil‘sli}i E?UR A FEFT_`EEEENT§H Ci,niii¥i i*‘€}l{ lti£Ll§<l§i
(`by both plaintiffs against Gho.iian and Ai<as§i}

liift. Plain'tifls repeat the allegations set forth in paragraphs l through l43, above, as
thenin they Were t"nl.i set forth herein

145. Upon information and beliei`, at all relevant timcs, Gholia'n and Aktish exercised
complete dominion and control over the business and financial affairs o;l` G§.ioiian Enterprises.

146. Upon further information and bel ief, Ghol.ian and Akttsh failed to properly maintain
the corporate formalities ol`Gho§ian E-nterprises, in that, among other things, they failed to hold
required meetings keep minutes ot`their :neetings,.l or to hold required elections t`or directors and
officers ofthe corporation

241 Upon further information and belier`, Gh.olian and Al<:ush tailed to snt"li.ciently
capitalize Gholian linterprises, With. the result that Giioiian l:`.§nterprises, at ali relevant times_._
lacked sufficient capital to pay itsjust debts_._ including its debts to Uniqu.e l,otns and Geindiam.

148. lipon further information and l')eliel"_1 Gholian and Aknsh failed to strictly maintain
the boundary between the assets o‘l"Gholian Enterprises and their own personal assets, with the
result that their assets and the assets ol`Gh.olian §Inte-rpi'ises became intermingled

l49. By failing to properly maintain the corporate formalities ot`Gholian l§€nterpriscs,
failing to sul"iicientiy capitalize Gholian i-`:`,nterprises, and failing to strictly maintain the boundary
between the assets of Gno§ian Enterprises and their own personal assets, Gholian and Altash
abused the privilege oi“` conducting business in the corporate i`orm, and thereby perpetrated a
fraud on Gholian Enterprises’ creditors5 including Uniqne l.iotus and Geindiarn.

i5{). in addition, as the result ol` their compiete domination of Ghoiian .l'}lnterprises,

Case 1:18-cV-10808-AT Document 1 Filed 11/19/18 Page 29 of 31

€iholt`an and Ai<;ash were able to further abuse the privilege ofcondneting business in the
corporate t`orin_._ and to perpetrate a Wrong against the plaintiffs by causing Gholian Enterprises
to issue numerous bad checks to Uni.qne l.iotns and (`}emdiam so that they could acquire gem
stones from Uniqtie l_.otns and Gemdiani Withoot paying for them in fall.

l§ l. 'i`herei`¢:)re, at aii relevant times, Gholian finterprises Was merely the alter ego of
Ghoiian and riknsh_

l52. 'l`he plaintiffs are therefore entitied to pierce Gholian linterprises’ corporate veil_, and
to have Gliolian. and Ai<ti.sh held personally liable for the debts Wbich Gholian linterprises owes
to Unique iiotus and Gerndiarn, which debts, totaling at least 3551,689.{)9, inciude at least
3304,2}.7.09, that is owed to Unione Lotus, and at least 55247,472.00, that is owed to Gemdiam.

WHEREFGRR, plaintiffs Unique lsotos Genis and Gemdiarn, respectfuily demand that
the Conrt make and enter ajodgment as follows:

A. Awarding the plaintiffs damages under tile First Claim for Relief, in the totai amount
of at least 3551,639.{}9, inci.nding at least $30¢§$2l7.(}9 for Unique Lotus and at least 33247,472.00
for Gemdiam, against G`holian Enten:)riscs inc._, Fai'id Ghoiian a!l<.fa Rob Golian and Aharon
Al<usb_, together With punitive damages in an amount to be fixed by the Court;

B. AWarding the plaintiffs damages, under the Second Claiin for R.elief, in the total
amount of at least $55 l,689.09, including at least $304,2l 7.09 for Unique Lotus and at least
5247,472.00 for Gemdiam, against G'iiolian linterprises lnc.._ Farid Gholian ajl~;fa Rob Golian and
Aliaron Al»;nsh, , together with punitive damages in an amount to be fixed by the Court;

C. Awarding linique Lotus damages under the 'l` bird Clai.m for Relief, in the amount of

at least $304,2§ 7.0‘9, against Gholian Enteiprises Inc.;

29

Case 1:18-cV-10808-AT Document 1 Filed 11/19/18 Page 30 of 31

D. Awardiag Un§qaa haas damages, umiar ih<-: Fc)zmh Claim far Rc:lief, in the amount of
at least 553{}4,2] 7.()9, agaiaai Crholian I§nterpris€a ln<;.;

E. Aa-’ardiag Uniqae L{)‘iu:s damages, under the flith Ciaim for Relief, in the amount O_i"al
laaat. %`194:2!?.09, agaiasi Ghaliaa I£at@rprisea lac.;

F. Awa:‘diag Um'qu€ lac)tus ilan"xagesg under fha Sixth. Claim far Rc:l.i@i`, in due amouni ol"ai
least $303,06.?,.00__ against Gholian E-ni€rpr'ises §nc.;

G. Awa:‘ding Ua.§quc I.,Gtas damages, under the S¢e‘vamh C§alm for R€liel", la the amount
of at least $3(}3,062.()0, agaiz'lst Gholian Enterprises ln€.;

l-l. Awarding Uaic;ac: .Lotua damagea, under the l;`jighth Claim far Relief, in the aamum' al
at least 31 12,666.00,_ against A§uamn Al§ush;

l. Awarding Uniqaa Lalus damages, under the ;N§nth Claim 'l`c)r Re}iei", in the amount cf at
least 3340:000.00, agains,t Aharon Akash;

J_ Awarcling G€mcl.iam damages, under fha Teat§.) C!aim for Rel_i:~:i", in iba amount Oi"ai
least $247,472.00, against th)lian linterprisas lnc.;

K. Awarding Gemdiam damages, under the I£l@vc~:nth Claim l`or Relie'li`, ia ihe amount of
at least $247,472.00, against Gim}ian `Eatarp:'ises I`nc.;

l,¢. Awarding G€mdiam damages,. under the Twalli.h Ciaim far Reliaf,, in the amount 0'{:` at
least S247`,472.0G, against Ghaliaa Entarpr.ises lnc.;

l\/l. Awardiag Gemcliam damages, under the Thirteenth Claim far Relie{, in the amount ol"
at least 3247,¢§72.00.: against thliaa Eai<:rpris;es lnc.;

N. Awarding Gemdiam damages, under fha ll`ourt<:€nth Claim for R<-:lie£ in the amount Ol;`

ai least 3348_,600.00, againsi Aharc)n Akush;

Case 1:18-cV-10808-AT Document 1 Filed 11/19/18 Page 31 of 31

O. Awai‘ding the plaintiffs damages under the lTiHeentlz C.laim for Reli@i", in the total
amount af at least 3551,689.{)9, including at least §§394,2} 7.{}9 for finian L<)tas aad at least
$247,472._0(} for Gamdiam: against Glioliaa liaterprises lm:., l?ati<;i Gholian a/i;/a Rab Gc)lian and
fisliamzi Akasl'i;

P. Awaz‘di.ng the plaintiffs prejudgment int€z‘est on the damages awarded to them from
july lU, 2017;

Q. Awarding the plaintiffs their casts and disbursements in this action; and

R. Awai'diag the plaintiffs such atlier, further or dil"lii::i.'en.t relief as the Cc)La‘t may deem to
be just and propel

l)ated: New Yark, New Y<;)rk
l\lovt:ml:iar l§l, '.?,()l 8

ial/ayala

Sit{a:“t L, Saacie:‘s, l:"isq.

KAZLOW & KAZLOW

Attarneys far Plaintii"t`s

237 Wast 35"‘ Stz‘eet, lam if`lc)<)i'

New Yorl:, NY IOOOl

'l`el.: (212) 947-2900

lfax: (212) 563-0629

E-mail: ssanders@l<azloWandl<azlow.com

3l

